Title: To James Madison from Thomas Jefferson, 30 August 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 30. 07.

There can be no doubt that Foronda’s claim for the money advanced to Lt. Pike should be repaid; & while his application to yourself is the proper one, we must attend to the money’s being drawn from the proper fund, which is that of the war department.  I presume therefore it will be necessary for you to apply to Genl. Dearborne to furnish the money.  Will it not be proper to rebut Foronda’s charge of this government sending a spy to Santa` Fé by saying that this government has never employed a spy in any case: & that Pike’s mission was to ascend the Arkansa & descend the Red river for the purpose of ascertaining their geography; that as far as we are yet informed, he entered the waters of the North river, believing them to be of the Red-river: and that, however certain we are of a right extending to the North river, and participating of it’s navigation with Spain, yet Pike’s voyage was not intended as an exercise of that right, which we notice here merely because he has chosen to deny it, a question to be settled in another way.
From the present state of tranquility in the Chesapeake & the probability of it’s continuance, I begin to think the daily mail may soon be discontinued and an extra mail once a week substituted, to leave Fredericksburg Sunday morning, & Milton Wednesday morning.  This will give us 2 mails a week.  I should propose this change for Sep. 9. which is the day I set out for Bedford and will exactly close one month of daily mail.  What do you think of it?  Affectionate salutations.

Th: Jefferson

